In a child neglect proceeding pursuant to Family Court Act article 10, the appeal, as limited by the brief, is from so much of an order of fact-finding and disposition (one paper) of the Family Court, Suffolk County (Pach, J.), entered January 24, 2001, as, after a hearing, found that the subject children were neglected.
Ordered that the order of fact-finding and disposition is af*488firmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that the appellant neglected the subject children (see Family Ct Act § 1046 [a] [vi]; [b] [i]). Testimony at the fact-finding hearing established that, on the occasion in question, the appellant and the children’s mother were highly intoxicated in the presence of the children and a domestic disturbance ensued. A neglect finding therefore was warranted based on the appellant’s abuse of alcohol, as well as his failure to protect the children from a substantial risk of harm due to their mother’s abuse of alcohol (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]; Matter of Shyasia L., 286 AD2d 391; Matter of Arthur C., 260 AD2d 478).
The appellant’s remaining contention is without merit. Krausman, J.P., Friedmann, H. Miller and Cozier, JJ., concur.